DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0301920.
Regarding claim 1, Liu et al., teaches a negative electrode comprising a current collector (abstract) and a negative electrode layer (abstract; 0002) coated on at least one surface of the current collector (0038), wherein the negative electrode layer comprises either phosphorus (0006) or fluorine (0006), a phosphorus content (0095) or a fluorine content (0095) in a central portion (0095) of the negative electrode layer is different from an average phosphorus content or an average fluorine content in an end portion (ring) outward from the central portion to a side (0093).
Liu et al., does not teach the phosphorus content P1 in the central portion and the average phosphorus content P2 in the end portion satisfy a relationship of 1<P1/P2.ltoreq.1.30, or the 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 2, Liu et al., teaches the negative electrode layer has a phosphorus-containing layer (0093; 0095).
Liu et al., does not teach an average thickness T1 [.mu.m] of the phosphorus-containing layer in the central portion and an average thickness T2 [.mu.m] of the phosphorus-containing layer in the end portion satisfy both a relationship of 1<T1/T2.ltoreq.1.80 and a relationship of T1.ltoreq.10. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 3, Liu et al., does not teach the phosphorus content P1 in the central portion 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 4, Liu et al., teaches the negative electrode layer has a phosphorus-containing layer (0093; 0095).
Liu et al., does not teach an average thickness T1 [.mu.m] of the phosphorus-containing layer in the central portion and a thickness T3 [.mu.m] of the phosphorus-containing layer at an arbitrary point in the end portion satisfy a relationship of 1<T1/T3.ltoreq.1.80. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Liu et al., teaches the negative electrode layer has a fluorine-containing layer (0093; 0095).

However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 7, Liu et al., teaches the negative electrode layer has a fluorine-containing layer (0093; 0095).
Liu et al., does not teach the average thickness T1 [.mu.m] of the fluorine-containing layer in the central portion and the thickness T3 [.mu.m] of the fluorine-containing layer at arbitrary 
Liu et al., does not teach the negative electrode layer comprises phosphorus and fluorine is different from an average phosphorus content in an end portion outward from the central portion to a side, a fluorine content in the central portion of the negative electrode layer is different from an average fluorine content in the end portion outward from the central portion to a side, the phosphorus content P1 in the central portion and the average phosphorus content P2 in the end portion satisfy a relationship of 1<P1/P2.ltoreq.1.30, and the fluorine content F1 in the central portion and the average fluorine content in the end portion in which F2 satisfy a relationship of 1<F1/F2.ltoreq.1.22. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Liu et al., does not teach the total amount of the phosphorus content and the fluorine content in the central portion of the negative electrode layer is different from the total amount of the average phosphorus content and the average fluorine content in the end portion outward from the central portion to the side, the relationship between the sum of the phosphorus content P1 and the fluorine content F1 in the central portion and the sum of the average phosphorus content P2 and the average fluorine content F2 in the end portion satisfy a relationship of 1<(P1+F1)/(P2+F2).ltoreq.1.24. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 10, Liu et al., does not teach a water content in the central portion of the negative electrode layer is different from an average water content in the end portion outward from the central portion to the side, the water content W1 [ppm] per unit mass in the central portion measured and the average water content W2 [ppm] per unit mass in the end portion satisfy a relationship of 1<W1/W2.ltoreq.1.5, wherein when the water content W1 and the average water content W2 are measured when the negative electrode layer is heated from 120.degree. C. to 300.degree. C. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamamoto et al., WO 2012/086507.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727